                   Case 1:18-cv-01195-FJS-TWD Document 2 Filed 10/05/18 Page 1 of 1

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                  Northern District
                                                __________ District of
                                                                    of New York
                                                                       __________

 Todd Gaetano individually and on behalf of all others
                 similarly situated
                                                                )
                                                                )
                             Plaintiff
                                                                )
                                v.                              )       Civil Action No. 1:18-cv-1195 (FJS/TWD)
   Live Nation Entertainment Inc., Ticketmaster, LLC            )
                                                                )
                            Defendant
                                                                )


                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) LIVE NATION ENTERTAINMENT, INC.
                                         C/O CORPORATE CREATIONS NETWORK INC.
                                         3411 SILVERSIDE ROAD TATNALL BUILDING STE 104
                                         WILMINGTON, DE 19810




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Sheehan & Associates, P.C. 891 Northern Blvd., #201, Great Neck, NY 11021




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                          CLERK OF COURT


Date:     10/5/2018                                                         s/Kathy Rogers
                                                                                    Signature of Clerk or Deputy Clerk
